EXHIBIT 10.1
 
DISTRIBUTION AGREEMENT
(EXCLUSIVE TERRITORY)


This Distribution Agreement (this “Agreement”) is made as of this 25th, day of
July, 2013 (the “Effective Date”), by and between Level 5 Beverage Company
(“Supplier”), and Avanzar Sales and Distribution, LLC (“Distributor”).


RECITALS


WHEREAS, Supplier is engaged in the business of manufacturing and selling
various beverage products and other consumer products;


WHEREAS, Distributor is engaged in the business of the distribution of beverage
products and other consumer products;


WHEREAS, Supplier desires to grant to Distributor, and Distributor desires to
accept from Supplier, the exclusive right to sell and/or distribute
(collectively, “Distribute”) the Products via the Channel in the Territory (each
as defined below) in accordance with the terms of this Agreement.


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, Supplier and Distributor,
intending to be legally bound, agree as follows:


AGREEMENT


1.  
CERTAIN DEFINED TERMS



As used in this Agreement and the Schedules hereto, and unless otherwise
expressly indicated, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):


A.           “Affiliate” shall mean, with respect to a specified Person (as
defined below), any Person directly or indirectly controlling, controlled by or
under common control with such Person.  As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or to cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.


B.           “Channel” shall mean the direct store distribution channel.


 
C.            “Person” shall mean any individual, corporation, partnership,
limited liability company, trust, estate, or other entity, unincorporated
organization or government, or other agency or political subdivision thereof.
 
D.           “Products” shall mean those consumer products distributed by
Distributor pursuant to this Agreement as listed on Schedule A attached hereto
which is incorporated into this Agreement by this reference.


E.           “Recall/Withdrawal Event” shall mean actions which for any reason:
(i) Supplier or a government authority may take regarding a Recalled Product, or
(ii) Supplier may take regarding a Withdrawn Product.


F.           “Recalled Product” shall mean Product which Supplier or a
governmental authority for any reason determines: (i) may violate Applicable
Law; or (ii) the use or consumption of which may pose an undue risk to public
health or safety


G.           “Territory” shall mean the geographic areas listed on Schedule B
attached hereto.


H.           “Withdrawn Product” shall mean Product which Supplier for any
reason, in its sole discretion, elects to physically remove from sale within a
geographic area that includes the Territory.
 
 
 
1

--------------------------------------------------------------------------------

 


2.           TERM


           Subject to earlier termination in accordance with Paragraph 9 of this
Agreement, the term of this Agreement shall be for a three (3) year period
commencing as of the Effective Date.  Subject to the terms and conditions
herein, upon the expiration of the initial term, the term of this Agreement
shall automatically be renewed for successive one (1) year periods.


3.  
RESALE RIGHTS



A. Supplier hereby appoints Distributor as its exclusive distributor for the
Distribution of the Products via the Channel in the Territory, and Distributor
agrees to use commercially reasonable efforts to resell the Products via the
Channel in the Territory on the terms and conditions set forth herein.  The
parties acknowledge that Schedule A may be amended from time to time upon the
mutual written consent of the parties to add or modify the Products to be
Distributed hereunder.  Distributor shall not solicit orders for the Products
from outside the Territory.  If Distributor receives orders from outside the
Territory, Distributor shall promptly refer all such orders directly to Supplier
without processing such orders or accepting any payment for such orders.  Any
(a) marketing or sales of Products by Distributor outside the Territory or (b)
sales of Products to entities that Distributor knows or has reason to believe
are reselling Products outside the Territory, shall be considered a material
breach of this Agreement.


B.           If Supplier introduces any new product which is similar to the
Products (including, without limitation, any reformulations of the Products)
during the term of this Agreement, then Supplier shall offer Distributor the
right to Distribute such product via the Channel within the Territory on the
terms and conditions of this Agreement (other than pricing for such new product,
which shall be agreed upon in good faith by the parties).  If Distributor
accepts distribution of such new product within thirty (30) days of
Distributor's receipt of written notice from Supplier, Distributor shall
commence the sale and distribution of such new product within fifteen (15) days
following such acceptance, and such new product shall be included within the
definition of the “Products” and Schedule A shall be amended accordingly.  If
Distributor does not accept distribution of such new product, Supplier may
Distribute such new product via another Person; provided, however, that Supplier
may not offer any Person the right to Distribute such product within the
Territory on terms more favorable to such Person than those offered to
Distributor without first re-offering to Distributor the right to Distribute
such product in accordance with this Paragraph 3B.


4.  SUPPLY OF PRODUCTS; CUSTOMER SERVICE; PRODUCT REFUNDS; INVASION FEES


A. Supplier will supply to the Distributor such quantities of the Products as
shall be required by the Distributor to perform the conditions of this Agreement
and the same shall be shipped on order from the Distributor subject to and
consistent with the production schedules of Supplier. During any time in which
demand exceeds supply of the Products, Supplier may restrict the availability of
the Products to Distributor in accordance with a commercially reasonable
equitable allocation program specified by Supplier.


B. Distributor shall submit written purchase orders for all Products to be
purchased hereunder.  Any provisions in a purchase order which conflict with the
provisions of this Agreement will be null and void, unless otherwise agreed to
in writing by Supplier and unless such provision expressly states that it is
intended to supersede a provision of this Agreement and specifically identifies
the provision(s) being superseded.  Purchase orders for the Products shall state
the following terms, which shall be in full conformity with the terms and
conditions of this Agreement:


(1)  
The purchase order number and date;

(2)  
The type and quantity of each Product ordered;

(3)  
The total price of the Products ordered;

(4)  
The suggested delivery date (Supplier shall use its commercially reasonable
efforts to deliver the Products no later than ten (10) business days of the
suggested delivery date whenever possible; and shall promptly notify Distributor
of any inability of Supplier to make full and delivery of a purchase order
within such time period); and

(5)  
All relevant shipping information.



C.           During the first twelve (12) months of the term of this Agreement,
Supplier agrees to deliver to Distributor from time to time upon ten (10)
business days prior written notice from Distributor (which notice specifies the
type and quantity of the sample Products requested) up to an aggregate of agreed
upon number of units of the Products at no cost to Distributor for use for
promotional and sampling purposes.  Distributor agrees to use such Products
solely for promotional purposes and agrees not to sell such sample units for a
profit.  Such sample Products shall be deemed “Products” for all purposes of
this Agreement (other than Distributor's obligation to pay Supplier for such
sample Products).


D.           Supplier shall replace, at its own expense (or provide a credit to
Distributor's account for the delivered price of such Products), (i) all
Products which are spoiled, defective, damaged or in otherwise unsaleable
condition or deficient in quality upon delivery to Distributor by Supplier
(provided that any damage must be reported within 72 hours of delivery to
Distributor's warehouse) or (ii) any defective Product returned to Distributor
by any sub-distributor, retailer, wholesaler or other vendor of Distributor.


E.           Supplier shall cause Products to be manufactured and labeled in
accordance with all applicable federal, state and local laws and regulations,
including but not limited to the U.S. Food, Drug and Cosmetic Act, the
Occupational Safety and Health Act, and all associated regulations, including
but not limited to Good Manufacturing Practices.
 
 
 
2

--------------------------------------------------------------------------------

 


F.           Supplier shall be solely responsible for all aspects of the
business of manufacturing, advertising, marketing, distributing and selling the
Products other than Distributor's Distribution of the Products and performance
of its obligations as set forth in this Agreement and Addendum No. 1 hereto.


G.           Supplier represents warrants, covenants and agrees that all
Products at the time and place of delivery to Distributor (i) shall be fit for
the purpose intended, merchantable, and free from all defects; (ii) shall comply
in all material respects with all Applicable Laws (as defined in Paragraph 7C)
relating to Product quality, labeling, identity, quantity, packaging or any
other matter applicable to Product sold hereunder, including returnable
container or deposit laws; and (iii) shall not be adulterated or misbranded
within the meaning of those terms under the Federal Food, Drug and Cosmetic Act,
as amended, or any other Applicable Laws.


H.           Supplier shall not, directly or indirectly, and shall not
authorize, permit or grant any rights to any Person other than Distributor to,
during the term of this Agreement: (i) Distribute any of the Products or any
products similar to the Products via any of the Channel in the Territory without
the prior written consent of Distributor (except as otherwise provided in
Paragraph 3B); or (ii) otherwise enter into any agreement which would conflict
with or contravene the rights granted to Distributor under this Agreement.  In
the event that Supplier breaches subpart (i) of this Paragraph 4H, in addition
to Distributor's right to terminate this Agreement in accordance with Paragraph
9 and any other remedies available to Distributor as a result of such breach,
Supplier shall to pay Distributor a fee equal to Two and 50/100 Dollars ($2.50)
per unit (i.e., case) of Product (or any products similar to the Product) which
Supplier Distributes, or authorizes any Person other than Distributor to
Distribute, via any of the Channel in the Territory.
 
5.           PRICE


Sales of the Products by Supplier to Distributor shall be at such prices as set
forth on Schedule A attached hereto, which may be changed by Supplier on an
annual basis during the term of this Agreement upon thirty (30) days’ prior
written notice to Distributor. In addition, in the event of an increase in
Supplier's cost of manufacturing a Product, Supplier shall have the right to
pass such costs through to Distributor by increasing the Purchase Price for any
Product upon not less than thirty (30) calendar days’ prior written notice to
Distributor and delivering to Distributor an updated Schedule A to reflect such
price adjustment; provided that such cost-driven increases to the Purchase Price
for any Product may not exceed three percent (3%) in any calendar year unless
Supplier provides Distributor with reasonable evidence of such increased
costs.  Supplier may also make other periodic non-cost driven price increases
with the prior written consent of Distributor.  Supplier may elect to offer
decreased Purchase Prices or other discounted or promotional terms for
Distributor's purchase of any Product from time to time at its sole discretion.


6.           TERMS OF PAYMENT


A.           Supplier shall submit invoices to Distributor for Products
purchased hereunder.  Distributor's payment for the Products purchased shall be
2% 10, net ninety (90) days calculated from the date that the Products have been
received by Distributor and specified in an invoice for first three (3) months
of purchases.  Distributor's payment for the Products purchased shall be 2% 10,
net sixty (60) days calculated from the date that the Products have been
received by Distributor and specified in an invoice after first three (3) months
of purchases until first twelve (12) months of purchases.  Thereafter
Distributor's payment for the Products purchased shall be 2% 10, net forty five
(45) days calculated from the date that the Products have been received by
Distributor and specified in an invoice.


B.           Distributor shall purchase the Products in its own name and for its
own account from Supplier.  Supplier shall deliver each shipment of Products to
Distributor FOB Distributor’s warehouse (or such other delivery location as may
be designated by Distributor from time to time).


7.           PRODUCT DISTRIBUTION


A. Distributor shall at all times use its commercially reasonable efforts to
market, promote and expand the sale of Products via the Channel in the
Territory.


B.           Distributor shall submit to Supplier monthly sales and inventory
data within seven (7) business days following the end of such month.


C. Distributor shall (i) store, handle and distribute its inventory of Products
in clean and sanitary conditions as required to maintain Product quality and in
accordance with Supplier's and any applicable manufacturers’ reasonable
specifications; (ii) not alter the Products in any manner; and (iii) comply with
all applicable international, federal, state and local food, health and other
applicable laws, rules, regulations, standards and orders (collectively,
“Applicable Laws”) in connection with the storage and Distribution of the
Products; provided, however, that Supplier shall be solely responsible for
complying with all Applicable Laws with regard to the composition, makeup,
development, manufacture, supply, advertising and marketing of the Products
(including, without limitation, any labels affixed to the Products and the
content of any advertising or marketing materials relating to the Products which
are provided to Distributor by Supplier) and Supplier's license, distribution
and sale of the Products to Persons other than Distributor.


D. If Supplier or a governmental authority notifies Distributor of a
Recall/Withdrawal Event, Distributor agrees that it shall fully cooperate with
Supplier and take all necessary actions reasonably requested by Supplier in
connection with a market withdrawal or recall of any Recalled Products or
Withdrawn Products, including but not limited to, a notification to accounts and
retrieval of Recalled Products or Withdrawn Products from accounts, at
Supplier's sole expense.  In the event of a Recall/Withdrawal Event, Supplier
shall repurchase from Distributor, at a purchase price equal to (i) the full
purchase price initially paid by Distributor to Supplier for such Recalled
Products or Withdrawn Products; plus (ii) if Distributor refunds any money to
its accounts in buying back unsold Recalled Product or Withdrawn Product, the
difference between: (A) the amount of the refund and (B) Distributor's original
purchase price paid for the unsold Recalled Product or Withdrawn Product based
on the original purchase order; plus (iii) Distributor's documented freight,
delivery and insurance expenses to return Recalled Product and Withdrawn Product
to Supplier's designated location.


E.           Distributor shall grant Supplier or its Representatives (as defined
below) access during normal business hours on twenty-four (24) hours notice: (i)
to inspect Distributor's facilities, inventory of Products and transport fleet
and to review compliance with health and safety requirements.
 
 
 
3

--------------------------------------------------------------------------------

 


8.           MARKETING PLAN; LIMITED LICENSE TO TRADEMARKS


A.           Simultaneously with the execution hereof, and thereafter not later
than June 15th and December 15th, respectively, of each year during the term of
this Agreement (or more frequently as agreed by the parties), Supplier shall
deliver to Distributor a reasonably detailed Product sales and marketing plan
for the following six (6) months, which shall include, without limitation,
proposed marketing budgets and plans (including proposed Product spokespersons,
participation in trade events, etc.) and sales forecasts (the “Marketing
Plan”).  Not later than July 15th and January 1st of each year during the term
of this Agreement, Supplier shall deliver to Distributor a reasonably detailed
report of the results of Supplier's Product sales and marketing activities for
the prior six (6) month period, which shall identify all sales and marketing
projections that were established for such period and a reasonably detailed
explanation of whether such projections were satisfied or achieved.


B.           Supplier may provide to Distributor, at Supplier's cost, any
point-of-sale or display equipment for use in marketing or displaying Products
at accounts to whom Distributor sells the Products which Supplier typically
provides to other distributors of the Products or which Distributor otherwise
reasonably requests to support the Distribution of the Products (collectively,
“Display Equipment”).  Supplier shall retain ownership of all items of Display
Equipment that Supplier permits Distributor or its accounts to use.  Distributor
shall use, and shall use its commercially reasonable efforts to cause its
accounts to use, Display Equipment only to store and display Product, and shall
not use, and shall use its commercially reasonable efforts to cause its accounts
not to use, Display Equipment to store or display any other item or for any
other purpose.  Supplier may change the features of Display Equipment or add or
delete specific models of Display Equipment at any time upon thirty (30) days
prior written notice to Distributor.  Supplier may change the instructions for
using Display Equipment or the Marks (as defined below) required to appear on
Display Equipment at any time effective upon thirty (30) days prior written
notice to Distributor. Distributor shall comply with all requirements and
modifications at Supplier's sole cost and expense and cease using any
discontinued models of Display Equipment in accordance with Supplier's
instructions and shall return to Supplier, at Supplier's sole cost and expense,
any such discontinued models of Display Equipment as promptly as practicable
following Supplier's written request therefor.


C.           Supplier hereby grants to Distributor the limited, non-exclusive,
non-sub licensable license during the term of this Agreement to use within the
Territory (i) the name of Supplier and (ii) the trademarks, service marks or any
other intellectual property of Supplier or any of its affiliates relating to the
Products, including, without limitation, the intellectual property set forth on
Schedule C attached hereto and incorporated herein (collectively, the
“Marks”).  Distributor acknowledges that the Marks are owned by Supplier, that
Distributor has no right or title therein and that all goodwill in the Marks
belongs and shall accrue solely to Supplier.  Distributor shall (i) use the
Marks only to the extent required to fulfill Distributor's obligations under
this Agreement; (ii) use the Marks in accordance with Supplier's policies and
directions; and (iii) not, directly or indirectly, challenge the validity of or
Supplier's rights in and to the Marks.  Distributor shall promptly inform
Supplier in writing if Distributor becomes aware of any facts indicating that
any Person is infringing any of the Marks.


9.           TERMINATION


A. This Agreement may be terminated upon the mutual written agreement of the
parties hereto.
 
B. This Agreement may be terminated by either party (i) upon thirty (30) days'
prior written notice to the other party upon the material breach by the other
party of any of its covenants, agreements, representations or warranties set
forth in this Agreement, unless, if such breach is capable of being cured, such
breach is cured within such thirty (30) day notice period, or, if such breach is
capable of being cured but is of a nature that cannot be cured within such
period, the breaching party has commenced substantial efforts to cure within
such period, and the breach is actually cured within sixty (60) days following
written notice of breach.


C. Distributor may terminate this Agreement without cause at any time by
providing Supplier with sixty (60) days prior written notice.


D. From and after the one (1) year anniversary of the Effective Date, Supplier
may terminate this Agreement without cause at any time by providing Distributor
with sixty (60) days prior written notice and paying the “Termination Fee” (as
defined below) on the effective date of termination (such termination shall not
be effective until the Termination Fee has been paid).  The “Termination Fee”
shall mean an amount equal to the “Gross Profit” (as defined below) earned by
Distributor for the sale of Products during the twelve (12) full calendar months
immediately preceding the effective date of termination (the “Determination
Period”), multiplied by three (3).  For purposes of this Agreement, “Gross
Profits” means Distributor's revenues from the sale of the Products during the
Determination Period less the net invoice price paid by Distributor to
Supplier.  “Net invoice” means Supplier's total invoice price for all Products
sold to Distributor less any allowances or bill backs paid or owed to
Distributor (e.g. discounts, off invoice allowances, rebates and price
reductions, and Supplier promotional activities in which Distributor has agreed
to participate).  The parties recognize and agree that it would be extremely
difficult to ascertain the actual economic effects, if any, that a termination
by Supplier under this Paragraph 9D could have on Distributor, as such effects
would encompass Distributor's loss of future profits and the fair market value
of Distributor's business of the Distribution of the Products.  Supplier
acknowledges and agrees that the amount of the Termination Fee is fair and
represents a good faith estimate of possible damages to Distributor for
Supplier's termination of this Agreement without cause, and the payment of the
Termination Fee is not intended as a forfeiture or penalty within the meaning of
California Civil Code sections 3275 or 3369 but is intended to constitute
liquidated damages to Distributor to approximately compensate Distributor for
the early termination of this Agreement.



Supplier INITIALS
_______                                                      Distributor
INITIALS _______


In the event that Supplier assigns this Agreement or any of Supplier's rights or
obligations hereunder to any third party, Supplier shall remain liable for the
payment of any Termination Fee pursuant this Paragraph 9D in the event such
third party fails to pay such Termination Fees upon a subsequent termination
hereof pursuant to this Paragraph 9D.


E.           This Agreement may be terminated immediately by either party upon
written notice to the other party upon (a) the discontinuance, dissolution,
liquidation and/or winding up of the other party’s business or (b) the making,
by the other party, of any general assignment or arrangement for the benefit of
creditors; the filing by or against the other party of a petition to have it
adjudged bankrupt under bankruptcy or insolvency laws, unless such petition
shall be dismissed or discharged within sixty (60) days; the appointment of a
trustee or receiver to take possession of all or substantially all of such
party’s assets, where possession is not restored to the appropriate party within
thirty (30) days; or the attachment, execution or judicial seizure of all or
substantially all of the other party’s assets where attachment, execution or
judicial seizure is not discharged within thirty (30) days.
 
 
 
4

--------------------------------------------------------------------------------

 
F.           Upon the termination of this Agreement for any reason:


(a)           At Distributor's election, (i) cause Supplier to repurchase from
Distributor within fifteen (15) days of the effective date of the termination of
this Agreement, at Distributor's actual landed cost (calculated on a FIFO basis)
plus a reasonable handling fee, all saleable Products and promotional items held
by Distributor as of the effective date of termination or (ii) "sell-off' all
Products and promotional items held by Distributor as of the effective date of
termination via the Channel in the Territory for a three (3) month period
following the termination of this Agreement, at the end of which Supplier shall
be required to repurchase from Distributor, at Distributor's actual landed cost
(calculated on a FIFO basis) plus a reasonable handling fee, all saleable
Products and promotional items then held by Distributor.  Such Products(s) shall
be delivered to Supplier at a location designated by Supplier (which location
must be within Fifty (50) miles of Distributor’s warehouse) or, at Supplier's
option upon written notice to Distributor prior to the effective date of
termination, Supplier may elect to pick up all such Products at Distributor's
warehouse not later than fourteen (14) days following the effective date of
termination or the expiration of the "sell-off" period, as the case may be.


(b)           All rights granted to Distributor under this Agreement shall
terminate and all such rights shall revert back to Supplier.


(c)           Distributor shall (i) return to Supplier or destroy, at Supplier's
cost and expense (with a certificate of destruction to Supplier, if Supplier so
requests), any and all Confidential Information of Supplier in its possession or
control, (ii) remove any Product branding or other references to the Products or
intellectual property relating thereto from any Branded Vehicles (as defined in
the Addendum No. 1 hereto) which Distributor then owns or leases, and (iii)
return to Supplier, at Supplier's cost and expense, any Display Equipment in its
possession or control, or use its commercially reasonable efforts to cause any
Display Equipment in the possession or control of Distributor's accounts to be
returned to Supplier.


(d)           Distributor shall submit a final accounting report to Supplier
showing all Monthly Payment Amounts (as defined in the Addendum No. 1 hereto),
termination payments, or other amounts owed by Supplier to Distributor hereunder
as of the effective date of termination, which amounts shall be paid by Supplier
to Distributor not later than thirty (30) days following Distributor's delivery
of such report, subject to offset for any amounts then owing by Distributor to
Supplier for any invoices delivered by Supplier hereunder.


G.           Except as provided in Paragraph 9D of this Agreement with respect
to the Termination Fee, neither party shall be liable to the other party as a
result of termination of this Agreement; provided that termination in accordance
with this Agreement shall be without prejudice to any of the rights or
liabilities of either party accrued as of the date of termination.


H.           Paragraphs 8C, 9, 10, 11, 13, 14, 16, 17, 18, and 20 shall survive
the termination of this Agreement.


10.           INDEMNIFICATION; INSURANCE


A.           Except as provided in Paragraph 10B below, Supplier shall defend,
indemnify and hold Distributor and its Affiliates and its and their respective
shareholders, members, managers, directors, officers, agents, employees, and
representatives, as the case may be (collectively, “Representatives”), harmless
from and against all claims, suits, demands, actions, costs, liabilities,
damages, fines, fees, penalties, losses and expenses of any kind whatsoever,
including but not limited to, injury to person (including death) or property,
including reasonable attorneys fees and other experts or other reasonable
expenses of litigation or other actions (collectively, “Losses”), arising out
of, resulting from or in any way connected with any allegation of:


(i)  
any product liability claim or claim for harm, injury, damage or loss arising
out of or in connection with consumer use or consumption of the Products;

(ii)  
the defective manufacture, bottling or packaging of the Products;

(iii)  
any negligent act, misfeasance or nonfeasance by Supplier;

(iv)  
any misleading claim, advertising or representation made by Supplier or by any
authorized agent or representative of Supplier regarding the Products or any
other claims or actions arising out of the failure by Supplier to comply with
any Applicable Laws relating to the development, manufacturing, advertising,
marketing, labeling, distribution or sale of the Products;

(v)  
any actual or alleged infringement by the Products or any intellectual property
rights relating thereto, or any advertising materials with respect thereto
provided by Supplier, of any intellectual property rights of any third parties
or misappropriation of any trade secrets of any third parties;

(vi)  
a Recall/Withdrawal Event; or

(vii)  
Supplier's breach of any representations, warranties, covenants or agreements
contained in this Agreement, unless the Loss arises from the wrongdoing or
negligence of Distributor or any of its Representatives.



B.           Except as provided by Paragraph 10A above, Distributor shall
defend, indemnify and hold Supplier and its Affiliates, and its and their
Representatives harmless from and against all Losses arising out of, resulting
from or in any way connected with (i) Distributor's breach of any
representations, warranties, covenants or agreements contained in this
Agreement, unless the Loss arises from the wrongdoing or negligence of Supplier
or any of its Representatives, or (ii) any negligent act, misfeasance or
nonfeasance by Distributor.
 
 
 
5

--------------------------------------------------------------------------------

 


C.           Any party seeking indemnity under this Paragraph 10 (the
“Indemnified Party”) shall notify the other party (the “Indemnifying Party”) of
such claim as soon as practicable after the Indemnified Party first obtains
knowledge of such claim (provided that failure to give such notice shall not
affect the Indemnifying Party's obligations except to the extent it can show
actual prejudice).  The Indemnifying Party will defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such action and all related proceedings, which proceedings
will be diligently defended or prosecuted by the Indemnifying Party to a final
conclusion or will be settled at the discretion of the Indemnifying Party (but
only with the consent of the Indemnified Party in the case of any settlement
that provides for any relief other than the payment of monetary damages; which
admits guilt, liability or culpability on the part of the Indemnified Party; or
which could be reasonably expected to have an adverse impact on the Indemnified
Party’s business operations or reputation).  The Indemnifying Party will have
control of such defense and proceedings, including any compromise or settlement
thereof (subject to the preceding sentence), provided, however, that if (i) the
Indemnifying Party fails to diligently defend, prosecute or settle any action
(subject to the Indemnified Party’s approval as provided above), (ii) the claim
for indemnification relates to or arises in connection with any criminal or
quasi-criminal proceeding, action, indictment, allegation or investigation
involving an Indemnified Party, (iii) the action seeks an injunction or
equitable relief against the Indemnified Party or (iv) the Indemnified Party has
been advised by counsel that a reasonable likelihood exists of a conflict of
interest between the Indemnifying Party and the Indemnified Party, then the
Indemnified Party will have the right to defend, at the sole cost and expense of
the Indemnifying Party, the action by all appropriate proceedings, which
proceedings will be defended or prosecuted by the Indemnified Party in a
reasonable manner and in good faith or will be settled at the discretion of the
Indemnified Party (with the consent of the Indemnifying Party which shall not be
unreasonably withheld); provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any action which the Indemnified Party is
contesting.  In any action the defense of which the Indemnifying Party shall
assume, the Indemnified Party shall have the right to participate in (but not
control) the defense and resolution of such action and to retain its own counsel
at such Indemnified Party’s own expense, so long as such participation does not
interfere with the Indemnifying Party’s control of such litigation.


D.            During the Term of this Agreement and for a period of two (2)
years thereafter, each party shall procure, within thirty (30) days of the
Effective Date, and maintain, at its sole cost and expense, in full force and
effect its own:
 
(a)           Comprehensive general business liability insurance policy,
consistent with commercial practices or standards for similar industries,
insuring against any and all loss, liability or business interruption arising
from the obligations and activities of that party hereunder including, without
limitation, those arising from, product liability, personal injury, wrongful
death or property damage and contractual liability with respect to the indemnity
obligations set forth in this Paragraph 10.  The coverage amount of such
insurance policy shall not be less than Five Million Dollars ($5,000,000.00) per
occurrence and Five Million Dollars ($5,000,000.00)  in the aggregate.
 
(b)           Errors and Omissions/Professional Liability with a limit of not
less than Five Million Dollars ($5,000,000.00) per occurrence and Five Million
Dollars ($5,000,000.00)  in the aggregate.
 
(c)           Worker's compensation insurance in amounts as may be required by
Applicable Laws.


E. The insurance companies providing such insurance required under Paragraph 10D
must have an A.M. Best rating of A-VII or better and be licensed or authorized
to conduct business in all fifty (50) of the United States.  The policies shall
contain a waiver of subrogation with respect to the Indemnifying Party and each
policy shall contain all appropriate riders and endorsements based on the nature
of any Product manufactured or sold hereunder and its intended use.  Each party
shall name the other party as an “additional insured” on all required insurance
policies and shall provide the other party with originals or copies of
certificates of insurance so reflecting.  Such insurance shall also provide that
the other party shall be notified in writing by the insurance carrier of any
change or modification in the policy (including termination) not less than
thirty (30) days prior to the effective date of such change (including
termination).


11.           GOVERNING LAW; DISPUTE RESOLUTION


A.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to any
principles or rules regarding conflicts of laws (either of the State of
California or any other jurisdiction) that would cause the application of the
law of any other jurisdiction other than the State of California.


B.           In the event of any dispute or controversy arising out of or in any
way related to this Agreement, the matters referred to herein, or the Products
to be supplied by Supplier pursuant to this Agreement (each, a “Dispute”), the
parties will attempt in good faith to resolve through negotiation such
Dispute.  Either party may initiate negotiations of any Dispute by providing
written notice to the other party, setting forth the subject of the
Dispute.  The recipient of such notice will respond in writing within ten (10)
calendar days with a statement of its position on and recommended solution to
the Dispute.  If the Dispute is not resolved by this exchange of correspondence,
then representatives of each party with full settlement authority will meet at a
mutually agreeable time and place within thirty (30) calendar days of the date
of the initial notice in order to exchange relevant information and
perspectives, and to attempt to resolve the Dispute.
 
 
 
6

--------------------------------------------------------------------------------

 


C.             If the Dispute is not resolved by these negotiations, such
Dispute shall be settled exclusively by final and binding arbitration in Los
Angeles, California in accordance with the then current rules of the American
Arbitration Association (“AAA”).  The parties agree that any and all Disputes
that are submitted to arbitration in accordance with this Agreement shall be
decided by one (1) neutral arbitrator who is a retired judge or attorney
licensed to practice law in California with at least fifteen (15) years of
experience in complex commercial transactions.  If the parties are unable to
agree on an arbitrator, AAA shall designate the arbitrator.  The parties will
cooperate with AAA and with one another in selecting the arbitrator and in
scheduling the arbitration proceedings in accordance with applicable AAA
procedures.  All arbitration proceedings shall be confidential.  Neither party
shall disclose any information about the evidence produced by the other party in
the arbitration proceedings, except in the course of judicial, regulatory, or
arbitration proceeding, or as may be demanded by government authority.  Before
making any disclosure permitted by the preceding sentence, a party shall give
the other party reasonable advance written notice of the intended disclosure and
an opportunity to prevent disclosure.  Any award issued as a result of such
arbitration shall be final and binding between the parties thereto and shall be
enforceable by any court having jurisdiction over the party against whom
enforcement is sought.  By entering into this Agreement, the parties are waiving
their constitutional right to have any Disputes decided in a court of law or
before a jury and waive the right of appeal, and instead of relying on said
rights, each party is solely and knowingly accepting the use of arbitration as a
means of resolution of any Disputes.  The prevailing party in such arbitration
shall be awarded its costs and reasonable attorneys’ fees.  The parties agree
that this clause has been included to rapidly and inexpensively resolve any
disputes between them with respect to this Agreement, and that this clause shall
be grounds for dismissal of any court action commenced by with respect to this
Agreement, other than post-arbitration actions seeking to enforce an arbitration
award and actions seeking equitable, injunctive or other similar relief in
accordance with Paragraph 11D hereof, which shall be resolved exclusively in the
state or federal courts sitting in the County of Los Angeles.


D.           Each party agrees that a breach of its obligations under Paragraph
14 will result in irreparable harm to the other party and, in the event of such
breach, or threatened breach, the breaching party agrees that the other party
will have available the right to preliminary and permanent injunctive relief and
other equitable relief issued by any court of competent jurisdiction to prevent
or curtail any such breach, or threatened breach, and to specific performance of
any covenant contained herein, in each case without the proof of actual damage
or any bond or similar security being posted, in order that the breach, or
threatened breach, of such provisions may be effectively restrained.  The
parties agree that this remedy shall be in addition to all other remedies set
forth in the Agreement or as set forth herein. The parties further agrees that
they will not assert as a claim or defense in any action or proceeding to
enforce any provision hereof that the other party has or had an adequate remedy
at law.


12.           FORCE MAJEURE


To the extent that the performance by Supplier or Distributor of any of its
obligations is prevented due to unforeseeable circumstances beyond the control
of that party, including but not limited to, any act of God, new law, regulation
or ordinance, war or war conditions, or failure of transport or supply then such
performance (except for the payment of money) shall be excused and this
Agreement shall be deemed suspended during the continuation of such
circumstances provided such party continues to attempt to recommence performance
or observance to the greatest extent possible without delay.


13.          INDEPENDENT RELATIONSHIP


Distributor and Supplier understand and agree that each is an independent
principal and not an agent, employee, partner, joint venturer, or franchiser or
franchisee of the other in the performance of this Agreement, and that each
party retains the right to conduct its business as it shall determine, including
without limitation the manner in which it shall fulfill its obligations under
this Agreement.  Neither party, nor its agents, shall in any way act, or
undertake to act, on behalf of, or hold itself out as, the agent of the other
party without the express prior written consent of such other party.  The
parties will each be responsible for the payment of their respective
compensation, wages, taxes, dues, employment benefits and other operating
expenses in connection with the separate operations of their respective
businesses and companies.


14.           CONFIDENTIAL INFORMATION


A.           Supplier and Distributor shall keep confidential, during the
duration of this Agreement and for five (5) years thereafter, all confidential
and non-public proprietary information of the other or relating to the other’s
business, products, marketing efforts, financial data, information regarding
info the Products and other company information which may be deemed a trade
secret or is sensitive in nature and not otherwise known to the public
(“Confidential Information”).


B.           Each party agrees (i) to keep all Confidential Information of the
other party confidential and not to disclose or reveal any Confidential
Information to any other Person except (A) to such of its pre-approved
Representatives of such party who have a need to know such Confidential
Information in connection with Distributor's Distribution of the Products in
accordance with the terms and conditions hereof and have been advised of the
confidential nature of such Confidential Information and such party's
obligations hereunder in respect thereof, (B) to any governmental, regulatory or
administrative agency, authority, board or body having jurisdiction over the
recipient where such disclosure is required in accordance with Applicable Laws,
or (C) to any other Person pursuant to subpoena or the process, whether legal,
administrative or other (and the disclosing party agrees to provide the other
party with prompt notice of any such subpoena or other similar notice); and (ii)
not to use such Confidential Information for any purpose other than in
connection with the Distribution of the Products in accordance with the terms
and conditions hereof.


C.           If either party is requested pursuant to, or required by, legal
process to disclose any Confidential Information to any third party then such
party agrees to provide the other party with prompt notice of such request(s) to
enable the other party to seek an appropriate protective order.


D.           Confidential  Information shall not include information of a party
that (i) is or becomes generally available to the public other than as a result
of a disclosure to the other party or its representatives, (ii) was available to
the other party on a non-confidential and lawful basis prior to its disclosure
by the disclosing party, or (iii) becomes available to the other party on a
non-confidential and lawful basis from a Person who is not otherwise bound by a
confidentiality agreement with respect to such information, or is not otherwise
prohibited from transmitting such information to such party.


E.           Each party understands and agrees that no license or other right is
granted under this Agreement to any aspect of Confidential Information of the
other party; or, other than as set forth in Paragraph 8C, to or under any
existing or future patent, trademark, trade secret, or other intellectual
property or tangible property and that no rights are granted other than for the
limited purpose contemplated by this Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 


15.  WAIVER


The failure of any party, in any one or more instances, to insist upon full
performance of any of the terms, covenants and conditions of this Agreement or
to exercise any right to terminate this Agreement shall not be deemed a waiver
of such provisions or right.


16.  ENTIRE AGREEMENT AND MODIFICATIONS


A.           This Agreement together with its Schedules and Addenda hereto
collectively contain the entire understanding of the parties relating to the
subject matter hereof and supersedes, revokes and cancels, without any other
consideration being due, any and all other inducements, arrangements,
understandings, agreements, representations and warranties, whether oral or
written, between the parties hereto or their predecessors, relating to the
subject matter of this Agreement.


B. The parties agree that this Agreement may be modified or amended only by a
written agreement signed by authorized officers of both parties.


17.  HEADINGS


Paragraph headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any
purpose.
 
18.  SEVERABILITY
 
Should any provision of this Agreement be illegal, invalid or unenforceable, all
other terms and conditions of this Agreement shall remain in full force and
effect.
 
19.  REPRESENTATIONS AND WARRANTIES
 
A.           Each party represents and warrants to the other party that it has
the complete right, power and authority to enter into this Agreement and the
ability, power, and authority to perform all of its obligations hereunder, and
this Agreement constitutes a valid and legally binding obligation of such party,
enforceable against such party in accordance with its terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws of general application relating to or affecting the
enforcement of creditors' rights generally.
 
B.           Distributor represents and warrants to Supplier that:
 
(a)           no consent or approval is required by any Person for Distributor
to enter into this Agreement or for Distributor to exercise the rights granted
hereunder;
 
(b)           there are no pending or threatened actions, suits or claims
against Distributor or any of it Affiliates that would impair Distributor's
ability to enter into this Agreement; and
 
(c)           Distributor is now in compliance in all material respects with all
Applicable Laws relating to its business and the marketing, sale and
distribution of beverages.
 
C.           Supplier represents and warrants to Distributor the following:
 
(a)           no consent or approval is required by any third party for Supplier
to enter into this Agreement or for Supplier to grant the rights granted
hereunder;
 
(b)           there are no pending or threatened actions, suits or claims
against Supplier or any of Supplier’s Affiliates (i) relating to the Products or
(ii) that would impair Supplier's ability to enter into this Agreement;
 
(c)           Supplier has not entered into any contract with any third party
which would impair the rights granted to Distributor under this Agreement, or
limit the effectiveness of this Agreement, nor is it aware of any claims or
actions which may limit or impair any of the rights granted to Distributor
hereunder;
 
(d)           all intellectual property rights, materials and work product
relating to the Products are owned by, and/or exclusively licensed to Supplier
and, to Supplier’s knowledge, do not infringe or violate any copyrights,
trademarks, trade secrets, patents or other proprietary rights of any kind
belonging to any third party or violate any right of privacy, right to
publicity, misappropriate anyone’s name or likeness or contain any defamatory,
obscene or illegal material; and
 
 (e)           Supplier is now in compliance in all material respects with all
Applicable Laws relating to its business and the development, manufacturing,
advertising, marketing, sale and distribution of the Products.
 
 
 
8

--------------------------------------------------------------------------------

 
20.  NOTICES
 
Whenever notice is required to be given under the terms of this Agreement to
either party, it shall be given to the other party by personal delivery, or by
registered or certified mail, return receipt requested or by overnight courier
or by facsimile confirmed by first class mail and machine confirmation at the
addresses and/or facsimile numbers designated below.
 
          If to Supplier, addressed as follows:
          Level 5 Beverage Company
          20 Trafalgar Square Ste #455
          Nashua, NH 03063
          Attn: John Powers
          Phone: 832.483.4959


          If to Distributor, addressed as follows:
          Avanzar Sales and Distribution, LLC
          281 N Puente St
          Brea, CA 92821
          Attn: William Juarez
          Facsimile: 714-515-7351


or to such other or further address as either party may specify to the other, by
notice in accordance with the provisions of this Paragraph 20.


Any notice that is delivered (i) personally will be deemed given only when
acknowledged in writing by the Person to whom it is delivered, (ii) by
registered or certified mail will be deemed given on the date of certification
or registry thereof, (iii) by facsimile will be deemed given upon receipt of
written confirmation of receipt of the facsimile or (iv) by overnight carrier
will be deemed given upon written confirmation of receipt.


21.  EXECUTION.

 
This Agreement may be executed in one or more counterparts, including by
facsimile transmission, each of which shall be deemed an original but all of
which taken together shall constitute one and the same instrument.
 


[signatures on following page]
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties to this Agreement have caused their duly
authorized officers to duly execute this Agreement as of the Effective Date.
 
 

 
Supplier:
         
 
By:
/s/ John F. Powers, Jr.       Name: John F. Powers, Jr.       Title: Chief
Executive Officer          

 
Distributor:
          Avanzar Sales and Distribution, LLC          
 
By:
/s/ William Juarez       Name: William Juarez       Title: President          














 


 
10

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “A”


PRODUCTS


 


 
Product
Purchase Price
L5 RISE
$12 – 14 per Case*
L5 CURVES
$12 – 14 per Case*
L5 ARMOR
$12 – 14 per Case*
L5 FLEX
$12 – 14 per Case*
L5 (2nd GEN)**
TBD

*   Actual Purchase Price dependent on volume and promotions
** Level 5 – 2nd Generation Products as they become available








 
11

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE “B”


TERRITORY




The Counties of Los Angeles County, Riverside County, San Bernardino County,
Orange County, San Diego County, Imperial County in the State of California, in
their entireties.




The Counties of Maricopa County, Pinal County, Pima County in the State of
Arizona, in their entireties.
 
 
 
12

--------------------------------------------------------------------------------

 


SCHEDULE “C”


SUPPLIER MARKS
 


 
 
To be provided when available for disclosure
 
 


12
 

--------------------------------------------------------------------------------

 


 



